                    Case 19-00053               Doc 1        Filed 02/18/19 Entered 02/18/19 18:38:27                              Desc Main
                                                               Document     Page 1 of 75
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ALASKA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                       Check if this an
                                                                                                                                  amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Theodore                                                        Marianna
     your government-issued        First name                                                      First name
     picture identification (for
     example, your driver's        Jay                                                             Catherina
     license or passport).         Middle name                                                     Middle name
     Bring your picture
     identification to your
                                   Savercool                                                       Savercool
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                        Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Ted Savercool
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1565                                                     xxx-xx-8100
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                             page 1
                    Case 19-00053           Doc 1         Filed 02/18/19 Entered 02/18/19 18:38:27                             Desc Main
                                                            Document     Page 2 of 75
Debtor 1   Theodore Jay Savercool
Debtor 2   Marianna Catherina Savercool                                                               Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 3820 North Fireweed Fields Drive
                                 Wasilla, AK 99654
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Matanuska Susitna
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 POB 873713
                                 Wasilla, AK 99687
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                    Case 19-00053            Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                               Desc Main
                                                              Document     Page 3 of 75
Debtor 1    Theodore Jay Savercool
Debtor 2    Marianna Catherina Savercool                                                                  Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 19-00053            Doc 1        Filed 02/18/19 Entered 02/18/19 18:38:27                                  Desc Main
                                                            Document     Page 4 of 75
Debtor 1    Theodore Jay Savercool
Debtor 2    Marianna Catherina Savercool                                                                   Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                    Case 19-00053              Doc 1        Filed 02/18/19 Entered 02/18/19 18:38:27                            Desc Main
                                                              Document     Page 5 of 75
Debtor 1    Theodore Jay Savercool
Debtor 2    Marianna Catherina Savercool                                                               Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 19-00053           Doc 1        Filed 02/18/19 Entered 02/18/19 18:38:27                                    Desc Main
                                                           Document     Page 6 of 75
Debtor 1    Theodore Jay Savercool
Debtor 2    Marianna Catherina Savercool                                                                  Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Theodore Jay Savercool                                        /s/ Marianna Catherina Savercool
                                 Theodore Jay Savercool                                            Marianna Catherina Savercool
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     February 18, 2019                                 Executed on     February 18, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 19-00053              Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                             Desc Main
                                                                Document     Page 7 of 75
Debtor 1   Theodore Jay Savercool
Debtor 2   Marianna Catherina Savercool                                                                   Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Steven Jeffrey Carney                                          Date         February 18, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Steven Jeffrey Carney
                                Printed name

                                Carney Law Firm
                                Firm name

                                100 West Lakeview Avenue
                                Wasilla, AK 99654
                                Number, Street, City, State & ZIP Code

                                Contact phone     (907) 841-5645                             Email address         bankrupt@mtaonline.net
                                84-11104 AK
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                       Case 19-00053                  Doc 1            Filed 02/18/19 Entered 02/18/19 18:38:27                                                  Desc Main
                                                                         Document     Page 8 of 75
 Fill in this information to identify your case:

 Debtor 1                   Theodore Jay Savercool
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Marianna Catherina Savercool
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $            281,400.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $             24,973.51

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $            306,373.51

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $            230,542.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $                     0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $            177,049.50


                                                                                                                                     Your total liabilities $                407,591.50


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $               6,925.50

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $               6,918.29

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                      Desc Main
                                                                   Document     Page 9 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       7,204.40


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            67,070.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             67,070.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                       Case 19-00053                     Doc 1              Filed 02/18/19 Entered 02/18/19 18:38:27                                        Desc Main
                                                                             Document     Page 10 of 75
 Fill in this information to identify your case and this filing:

 Debtor 1                    Theodore Jay Savercool
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Marianna Catherina Savercool
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF ALASKA

 Case number                                                                                                                                                       Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3820 North Fireweed Fields Drive                                               Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        Wasilla                           AK        99654-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $281,400.00                  $281,400.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee simple subject to deed of trust.
        Matanuska Susitna                                                              Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                4 BR, 2.5 BA home on 1.18 acres at Lot 1, Block 4, Fireweed Fields #1,
                                                                                Palmer Recording District, State of Alaska. Tax ID: 5766B04L001.


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $281,400.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                  Case 19-00053                   Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                Desc Main
                                                                  Document     Page 11 of 75
 Debtor 1        Theodore Jay Savercool
 Debtor 2        Marianna Catherina Savercool                                                                   Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Mustang                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2012                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                   62000                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Value stated from kbb.com.
         Kbb.com private party value                                 Check if this is community property                        $9,801.50                   $9,801.50
         ranges for this vehicle is $8677                            (see instructions)

         to $10,926.


  3.2    Make:       Dodge                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Durango                                         Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2005                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                 160000                 Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Value stated from kbb.com.
         Private party value range is                                Check if this is community property                        $2,382.00                   $2,382.00
         $2,382 to $3,966                                            (see instructions)




  3.3    Make:       Chevrolet                                 Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Camaro                                          Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1999                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                 170000                 Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         This was previously a police
         car. It has a blown motor and                               Check if this is community property                          $200.00                     $200.00
         the transmission was worn out                               (see instructions)

         when the motor seized.


  3.4    Make:       Buick                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Regal                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1987                                            Debtor 2 only                                     Current value of the     Current value of the
         Approximate mileage:                 100000                 Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         This vehicle has a seized motor
         and it has been parked since                                Check if this is community property                          $350.00                     $350.00
         2008.                                                       (see instructions)




  3.5    Make:       Buick                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Regal                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       1987                                            Debtor 2 only                                     Current value of the     Current value of the
         Approximate mileage:                   90000                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         This vehicle is located in
         Michigan. It was left there after                           Check if this is community property                          $200.00                     $200.00
         the motor seized.                                           (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                  Case 19-00053                   Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 12 of 75
 Debtor 1        Theodore Jay Savercool
 Debtor 2        Marianna Catherina Savercool                                                                       Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Car Hauler                                Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Tandem axle                                     Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only
                                                                                                                              Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         This is a tandem axle wood                                  Check if this is community property                              $1,200.00                    $1,200.00
         deck single car hauling trailer.                            (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $14,133.50


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Barbeque grill, yard and garden tools, miscellaneous household
                                    tools, hydraulic jack, jackstands and a mechanics creeper.                                                                        $250.00


                                    In the living room: Loveseat, recliner, small couch, wooden TV
                                    stand, (2) end tables, and miscellaneous goods.                                                                                   $300.00


                                    In the kitchen: Miscellaneous kitchen utensils, Frigidaire
                                    microwave, Frigidaire refrigerator, Frigidaire cooking range,
                                    Cuisenhart toaster, Ninja coffee pot, electric turkey fryer, supplies
                                    and provisions.                                                                                                                   $700.00


                                    In the dining room, dining table, 6 chairs, end table, miscellaneous
                                    household goods, (3) bar stools.                                                                                                  $400.00


                                    Bookshelf with DVD collection.                                                                                                    $500.00


                                    In the upstairs bathroom: Supplies and provisions.                                                                                $100.00


                                    In the master bedroom: Matching dresser set of 3, California King
                                    bed, blankets and linens.                                                                                                         $450.00


                                    In the laundry room: Kenmore washing machine, Whirlpool dryer,
                                    miscellaneous household goods.                                                                                                    $350.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                     Desc Main
                                                                  Document     Page 13 of 75
 Debtor 1       Theodore Jay Savercool
 Debtor 2       Marianna Catherina Savercool                                                        Case number (if known)


                                    Rubbermaid storage building that is dilapidated.                                                                 $20.00


                                    In the office room: GE Upright freezer, Whirlpool refrigerator, craft
                                    supplies, sewing machine and sewing supplies.                                                                $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Macbook Air laptop computer, which is inoperable; Apple desktop
                                    which is inoperable; Visio 55" flat screen television; Sony Blu Ray
                                    player; Ipad; Cell phones, 21" TCL flat screen television, HP
                                    wireless inkjet printer, Phillips 48" flat screen television.                                                $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Miscellaneous household decorations and nik naks.                                                              $250.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing and shoes.                                                                                            $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Matching mans and womens wristwatches.                                                                         $400.00


                                    Mans gold wedding band.                                                                                          $50.00


                                    Wifes wedding and engagement rings.                                                                            $800.00




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                   Case 19-00053                             Doc 1               Filed 02/18/19 Entered 02/18/19 18:38:27                              Desc Main
                                                                                  Document     Page 14 of 75
 Debtor 1         Theodore Jay Savercool
 Debtor 2         Marianna Catherina Savercool                                                                                Case number (if known)


                                            Women's (3) gold necklaces, necklaces, and earrings.                                                                        $500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Pomeranian dog, about 3 years old. Pomeranian dog, about 5
                                            years old. Husky mix, about 2 years old. 4 guinea pigs.                                                                     $100.00


                                            An old cat.                                                                                                                     $0.01


14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            C-PAP machine.                                                                                                              $100.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $7,770.01


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                     $50.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Savings and
                                              17.1.       checking.                               Navy FCU                                                              $200.00

                                                                                                  Matanuska Valley FCU
                                                          Checking and                            1020 South Bailey
                                              17.2.       savings.                                Palmer, AK 99645                                                      $150.00

                                                                                                  Alaska USA FCU
                                                          Checking and                            POB 196619
                                              17.3.       savings.                                Anchorage, AK 99519                                                     $50.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                  Case 19-00053                   Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                            Desc Main
                                                                  Document     Page 15 of 75
 Debtor 1        Theodore Jay Savercool
 Debtor 2        Marianna Catherina Savercool                                                            Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                         % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                                                            U.S. Military retirement/Military disability.                        Unknown


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                      Capital credits.                      Matanuska Telephone Association                                      Unknown
                                                                            Matanuska Electric Association


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                              Valid Alaska drivers licenses.                                                                     Unknown



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                       Desc Main
                                                                  Document     Page 16 of 75
 Debtor 1       Theodore Jay Savercool
 Debtor 2       Marianna Catherina Savercool                                                           Case number (if known)

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         Anticipated tax refund.                             Income                               Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      Right to receive social security upon reaching old age.                                     Unknown


31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         AAFMAA
                                         1856 Old Reston Avenue, Suite 200
                                         Reston, VA 20190-3330

                                         Term Life Policy 429-1                               Marianna Savercool                                        $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                      Potential claim against Marriott Resort for a deposit made on
                                                      a timeshare that did not go through.                                                        $1,500.00




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                  Case 19-00053                       Doc 1            Filed 02/18/19 Entered 02/18/19 18:38:27                                                Desc Main
                                                                        Document     Page 17 of 75
 Debtor 1        Theodore Jay Savercool
 Debtor 2        Marianna Catherina Savercool                                                                                    Case number (if known)

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Wife's estimated accrued wages.                                                                                       $820.00


                                                          Right to receive Alaska PFD in 2019, of which 20% is exempt
                                                          under state law.                                                                                                    Unknown



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $2,770.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        Miscellaneous household tools.                                                                                                          $300.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....

Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
                   Case 19-00053                         Doc 1            Filed 02/18/19 Entered 02/18/19 18:38:27                                               Desc Main
                                                                           Document     Page 18 of 75
 Debtor 1         Theodore Jay Savercool
 Debtor 2         Marianna Catherina Savercool                                                                                          Case number (if known)


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $300.00

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $281,400.00
 56. Part 2: Total vehicles, line 5                                                                           $14,133.50
 57. Part 3: Total personal and household items, line 15                                                       $7,770.01
 58. Part 4: Total financial assets, line 36                                                                   $2,770.00
 59. Part 5: Total business-related property, line 45                                                            $300.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $24,973.51              Copy personal property total           $24,973.51

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $306,373.51




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                       Case 19-00053              Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                             Desc Main
                                                                  Document     Page 19 of 75
 Fill in this information to identify your case:

 Debtor 1                  Theodore Jay Savercool
                           First Name                       Middle Name                 Last Name

 Debtor 2                  Marianna Catherina Savercool
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      3820 North Fireweed Fields Drive                               $281,400.00                               $72,900.00      Alaska Stat. §§ 09.38.010; 8
      Wasilla, AK 99654 Matanuska                                                                                              AAC 95.030(a)
      Susitna County                                                                       100% of fair market value, up to
      4 BR, 2.5 BA home on 1.18 acres at                                                   any applicable statutory limit
      Lot 1, Block 4, Fireweed Fields #1,
      Palmer Recording District, State of
      Alaska. Tax ID: 5766B04L001.
      Line from Schedule A/B: 1.1

      2012 Ford Mustang 62000 miles                                    $9,801.50                                 $7,301.50     Alaska Stat. § 09.38.020(e); 8
      Value stated from kbb.com.                                                                                               AAC 95.030(b)(5)
      Kbb.com private party value ranges                                                   100% of fair market value, up to
      for this vehicle is $8677 to $10,926.                                                any applicable statutory limit
      Line from Schedule A/B: 3.1

      2005 Dodge Durango 160000 miles                                  $2,382.00                                   $798.50     Alaska Stat. § 09.38.020(e); 8
      Value stated from kbb.com. Private                                                                                       AAC 95.030(b)(5)
      party value range is $2,382 to $3,966                                                100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                          any applicable statutory limit

      Barbeque grill, yard and garden                                     $250.00                                  $250.00     Alaska Stat. § 09.38.020(a)(1);
      tools, miscellaneous household                                                                                           8 AAC 95.030(b)(1)
      tools, hydraulic jack, jackstands and                                                100% of fair market value, up to
      a mechanics creeper.                                                                 any applicable statutory limit
      Line from Schedule A/B: 6.1



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                Desc Main
                                                                  Document     Page 20 of 75
 Debtor 1    Theodore Jay Savercool
 Debtor 2    Marianna Catherina Savercool                                                                Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     In the living room: Loveseat, recliner,                             $300.00                                   $300.00        Alaska Stat. § 09.38.020(a)(1);
     small couch, wooden TV stand, (2)                                                                                            8 AAC 95.030(b)(1)
     end tables, and miscellaneous                                                         100% of fair market value, up to
     goods.                                                                                any applicable statutory limit
     Line from Schedule A/B: 6.2

     In the kitchen: Miscellaneous                                       $700.00                                   $700.00        Alaska Stat. § 09.38.020(a)(1);
     kitchen utensils, Frigidaire                                                                                                 8 AAC 95.030(b)(1)
     microwave, Frigidaire refrigerator,                                                   100% of fair market value, up to
     Frigidaire cooking range, Cuisenhart                                                  any applicable statutory limit
     toaster, Ninja coffee pot, electric
     turkey fryer, supplies and provisions.
     Line from Schedule A/B: 6.3

     In the dining room, dining table, 6                                 $400.00                                   $400.00        Alaska Stat. § 09.38.020(a)(1);
     chairs, end table, miscellaneous                                                                                             8 AAC 95.030(b)(1)
     household goods, (3) bar stools.                                                      100% of fair market value, up to
     Line from Schedule A/B: 6.4                                                           any applicable statutory limit

     Bookshelf with DVD collection.                                      $500.00                                   $500.00        Alaska Stat. § 09.38.020(a)(1);
     Line from Schedule A/B: 6.5                                                                                                  8 AAC 95.030(b)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     In the upstairs bathroom: Supplies                                  $100.00                                   $100.00        Alaska Stat. § 09.38.020(a)(1);
     and provisions.                                                                                                              8 AAC 95.030(b)(1)
     Line from Schedule A/B: 6.6                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     In the master bedroom: Matching                                     $450.00                                   $450.00        Alaska Stat. § 09.38.020(a)(1);
     dresser set of 3, California King bed,                                                                                       8 AAC 95.030(b)(1)
     blankets and linens.                                                                  100% of fair market value, up to
     Line from Schedule A/B: 6.7                                                           any applicable statutory limit

     In the laundry room: Kenmore                                        $350.00                                   $350.00        Alaska Stat. § 09.38.020(a)(1);
     washing machine, Whirlpool dryer,                                                                                            8 AAC 95.030(b)(1)
     miscellaneous household goods.                                                        100% of fair market value, up to
     Line from Schedule A/B: 6.8                                                           any applicable statutory limit

     In the office room: GE Upright                                   $1,000.00                                  $1,000.00        Alaska Stat. § 09.38.020(a)(1);
     freezer, Whirlpool refrigerator, craft                                                                                       8 AAC 95.030(b)(1)
     supplies, sewing machine and                                                          100% of fair market value, up to
     sewing supplies.                                                                      any applicable statutory limit
     Line from Schedule A/B: 6.10

     Macbook Air laptop computer, which                               $1,000.00                                  $1,000.00        Alaska Stat. § 09.38.020(a)(1);
     is inoperable; Apple desktop which                                                                                           8 AAC 95.030(b)(1)
     is inoperable; Visio 55" flat screen                                                  100% of fair market value, up to
     television; Sony Blu Ray player;                                                      any applicable statutory limit
     Ipad; Cell phones, 21" TCL flat
     screen television, HP wireless inkjet
     printer, Phillips 48" flat screen
     television
     Line from Schedule A/B: 7.1




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                Desc Main
                                                                  Document     Page 21 of 75
 Debtor 1    Theodore Jay Savercool
 Debtor 2    Marianna Catherina Savercool                                                                Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Miscellaneous household                                             $250.00                                   $250.00        Alaska Stat. § 09.38.020(a)(1);
     decorations and nik naks.                                                                                                    8 AAC 95.030(b)(1)
     Line from Schedule A/B: 8.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothing and shoes.                                                 $500.00                                   $500.00        Alaska Stat. § 09.38.020(a)(1);
     Line from Schedule A/B: 11.1                                                                                                 8 AAC 95.030(b)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Matching mans and womens                                            $400.00                                   $400.00        Alaska Stat. § 09.38.020(b); 8
     wristwatches.                                                                                                                AAC 95.030(b)(2)
     Line from Schedule A/B: 12.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Mans gold wedding band.                                              $50.00                                    $50.00        Alaska Stat. § 09.38.020(b); 8
     Line from Schedule A/B: 12.2                                                                                                 AAC 95.030(b)(2)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wifes wedding and engagement                                        $800.00                                   $800.00        Alaska Stat. § 09.38.020(b); 8
     rings.                                                                                                                       AAC 95.030(b)(2)
     Line from Schedule A/B: 12.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Women's (3) gold necklaces,                                         $500.00                                   $500.00        Alaska Stat. § 09.38.020(b); 8
     necklaces, and earrings.                                                                                                     AAC 95.030(b)(2)
     Line from Schedule A/B: 12.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pomeranian dog, about 3 years old.                                  $100.00                                   $100.00        Alaska Stat. § 09.38.020(d); 8
     Pomeranian dog, about 5 years old.                                                                                           AAC 95.030(b)(4)
     Husky mix, about 2 years old. 4                                                       100% of fair market value, up to
     guinea pigs.                                                                          any applicable statutory limit
     Line from Schedule A/B: 13.1

     An old cat.                                                            $0.01                                     $0.01       Alaska Stat. § 09.38.020(d); 8
     Line from Schedule A/B: 13.2                                                                                                 AAC 95.030(b)(4)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     C-PAP machine.                                                      $100.00                                   $100.00        Alaska Stat. § 09.38.015(a)(2)
     Line from Schedule A/B: 14.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                                 $50.00                                    $50.00        10 U.S.C. § 1440
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking and savings.: Matanuska                                    $150.00                                   $150.00        10 U.S.C. § 1440
     Valley FCU
     1020 South Bailey                                                                     100% of fair market value, up to
     Palmer, AK 99645                                                                      any applicable statutory limit
     Line from Schedule A/B: 17.2




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                Desc Main
                                                                  Document     Page 22 of 75
 Debtor 1    Theodore Jay Savercool
 Debtor 2    Marianna Catherina Savercool                                                                Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking and savings.: Alaska USA                                    $50.00                                    $50.00        10 U.S.C. § 1440
     FCU
     POB 196619                                                                            100% of fair market value, up to
     Anchorage, AK 99519                                                                   any applicable statutory limit
     Line from Schedule A/B: 17.3

     U.S. Military retirement/Military                                Unknown                                                     Alaska Stat. § 09.38.017
     disability.
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     U.S. Military retirement/Military                                Unknown                                                     10 U.S.C. § 1440
     disability.
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     U.S. Military retirement/Military                                Unknown                                                     Alaska Stat. § 09.38.030(e)(1)
     disability.
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Right to receive social security upon                            Unknown                                                     42 U.S.C. § 407
     reaching old age.
     Line from Schedule A/B: 30.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     AAFMAA                                                                 $0.00                                                 Alaska Stat. §§ 09.38.025(a),
     1856 Old Reston Avenue, Suite 200                                                                                            8 ACC 95.030(c)
     Reston, VA 20190-3330                                                                 100% of fair market value, up to
                                                                                           any applicable statutory limit
     Term Life Policy 429-1
     Beneficiary: Marianna Savercool
     Line from Schedule A/B: 31.1

     Wife's estimated accrued wages.                                     $820.00                                   $820.00        Alaska Stat. § 09.38.030(a); 8
     Line from Schedule A/B: 35.1                                                                                                 AAC 95.030(d)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Right to receive Alaska PFD in 2019,                             Unknown                                                     Alaska Stat. § 43.23.065
     of which 20% is exempt under state
     law.                                                                                  100% of fair market value, up to
     Line from Schedule A/B: 35.2                                                          any applicable statutory limit


     Miscellaneous household tools.                                      $300.00                                   $600.00        Alaska Stat. § 09.38.020(a)(1);
     Line from Schedule A/B: 40.1                                                                                                 8 AAC 95.030(b)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 19-00053              Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                     Desc Main
                                                                  Document     Page 23 of 75
 Fill in this information to identify your case:

 Debtor 1                   Theodore Jay Savercool
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Marianna Catherina Savercool
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Alaska USA FCU
 2.1                                                                                                          $195,750.00               $281,400.00                     $0.00
         Mortgage Company                         Describe the property that secures the claim:
         Creditor's Name                          3820 North Fireweed Fields Drive
                                                  Wasilla, AK 99654 Matanuska
                                                  Susitna County
                                                  4 BR, 2.5 BA home on 1.18 acres at
                                                  Lot 1, Block 4, Fireweed Fields #1,
                                                  Palmer Recording District, State of
                                                  Alaska. Tax ID: 5766B04L001.
                                                  As of the date you file, the claim is: Check all that
         POB 77404                                apply.
         Trenton, NJ 08618                            Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   First deed of trust.
       community debt

 Date debt was incurred                                    Last 4 digits of account number        0096

 2.2     Alaska USA FCU                           Describe the property that secures the claim:                 $32,292.00                Unknown              Unknown
         Creditor's Name                          Son's Ford F350 Super Duty XLT,
                                                  turbo diesel, 6.7.
                                                  As of the date you file, the claim is: Check all that
         POB 196200                               apply.
         Anchorage, AK 99519                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                  Case 19-00053                    Doc 1            Filed 02/18/19 Entered 02/18/19 18:38:27                                         Desc Main
                                                                     Document     Page 24 of 75
 Debtor 1 Theodore Jay Savercool                                                                              Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Marianna Catherina Savercool
               First Name                  Middle Name                      Last Name


       Check if this claim relates to a                  Other (including a right to offset)   Perfected vehicle title lien.
       community debt

 Date debt was incurred          5-24-2016                   Last 4 digits of account number         5050

 2.3     Jeff Carney                                Describe the property that secures the claim:                      $2,500.00                  $9,801.50                 $0.00
         Creditor's Name                            2012 Ford Mustang 62000 miles
                                                    Value stated from kbb.com.
                                                    Kbb.com private party value ranges
         100 West Lakeview                          for this vehicle is $8677 to $10,926.
                                                    As of the date you file, the claim is: Check all that
         Avenue                                     apply.
         Wasilla, AK 99654                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Vehicle title lien.
       community debt

 Date debt was incurred          2018-19                     Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $230,542.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $230,542.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Veterans Administration
          155 Van Gordon Street                                                                       Last 4 digits of account number
          Denver, CO 80228




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                       Case 19-00053              Doc 1           Filed 02/18/19 Entered 02/18/19 18:38:27                                           Desc Main
                                                                   Document     Page 25 of 75
 Fill in this information to identify your case:

 Debtor 1                   Theodore Jay Savercool
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Marianna Catherina Savercool
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          A T & T Mobility                                        Last 4 digits of account number         4173                                                        $1,093.92
              Nonpriority Creditor's Name
              POB 6416                                                When was the debt incurred?             2018
              Carol Stream, IL 60197
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Cell phone bill.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              50702                                                Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 26 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.2      Alaska USA FCU                                             Last 4 digits of account number       0099                                             $6,905.50
          Nonpriority Creditor's Name
          POB 196200                                                 When was the debt incurred?           12-19-2005
          Anchorage, AK 99519
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card.


 4.3      Alaska Waste Wasilla                                       Last 4 digits of account number       1989                                               $193.07
          Nonpriority Creditor's Name
          2400 Polar Bear Drive                                      When was the debt incurred?           2018
          Wasilla, AK 99654
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Refuse fee.


 4.4      Ally Financial                                             Last 4 digits of account number       6289                                             $5,630.96
          Nonpriority Creditor's Name
          POB 380901                                                 When was the debt incurred?           9-28-2016
          Minneapolis, MN 55438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Auto loan for a 2011 Ford Mustang vehicle
              Yes                                                       Other. Specify   that got totaled.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 27 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.5      Army/Air Force Exchange                                    Last 4 digits of account number       1490                                             $1,260.36
          Nonpriority Creditor's Name
          POB 650410                                                 When was the debt incurred?           Opened 1-25-2009.
          Dallas, TX 75265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account. APR: 20.24.


 4.6      Atlantic Credit Finance                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2727 Franklin Road                                         When was the debt incurred?
          Roanoke, VA 24014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Precautionary listing. Based upon a recent
              Yes                                                       Other. Specify   credit report review.


 4.7      Bank of America                                            Last 4 digits of account number       6107                                             $5,331.00
          Nonpriority Creditor's Name
          POB 982238                                                 When was the debt incurred?           Opened 102-2012.
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 28 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.8      Barclays Bank Delaware                                     Last 4 digits of account number       2994                                             $3,022.00
          Nonpriority Creditor's Name
          POB 8803                                                   When was the debt incurred?           Opened 9-19-2014.
          Wilmington, DE 19899
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card.


 4.9      Brent Taylor, MD                                           Last 4 digits of account number                                                        $1,317.75
          Nonpriority Creditor's Name
          2490 S. Woodworth Loop, Suite 400                          When was the debt incurred?           7-10-2018
          Palmer, AK 99645
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 0        Capital One Bank                                           Last 4 digits of account number       3291                                               $500.00
          Nonpriority Creditor's Name
          POB 85015                                                  When was the debt incurred?           12-21-2017
          Richmond, VA 23285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 29 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.1
 1        Citibank                                                   Last 4 digits of account number       2291                                             $4,721.74
          Nonpriority Creditor's Name
                                                                                                           Placed for collection
          POB 6497                                                   When was the debt incurred?           9-29-2017.
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card purchases.


 4.1
 2        Citicards, CBNA                                            Last 4 digits of account number       9742                                             $6,504.94
          Nonpriority Creditor's Name
          POB 6241                                                   When was the debt incurred?           Over time.
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card in collections with MCM.


 4.1
 3        Credit One Bank                                            Last 4 digits of account number       1321                                             $1,006.00
          Nonpriority Creditor's Name
          POB 98875                                                  When was the debt incurred?           Opened 4-28-2016.
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card assigned to LVNV Funding.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 30 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.1
 4        Dell Financial Services                                    Last 4 digits of account number       9368                                             $2,172.96
          Nonpriority Creditor's Name
          POB 81585                                                  When was the debt incurred?           Over time.
          Austin, TX 78708
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.


 4.1
 5        Denali Refuse                                              Last 4 digits of account number       4818                                                 $40.00
          Nonpriority Creditor's Name
          7362 West Parks Highway, #602                              When was the debt incurred?           Ongoing
          Wasilla, AK 99623
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Refuse bill.


 4.1
 6        Discover                                                   Last 4 digits of account number       6830                                             $4,985.69
          Nonpriority Creditor's Name
          POB 51908                                                  When was the debt incurred?           Opened 3-30-2007.
          Los Angeles, CA 90051
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 31 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.1
 7        Discover Bank                                              Last 4 digits of account number       1135                                             $7,632.45
          Nonpriority Creditor's Name
          POB 15316                                                  When was the debt incurred?           Over time.
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment.


 4.1
 8        Enstar Payment Processing                                  Last 4 digits of account number       3691                                             Unknown
          Nonpriority Creditor's Name
          POB 34760                                                  When was the debt incurred?           Ongoing.
          Seattle, WA 98124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Gas utility billing.


 4.1
 9        GC Services                                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          6330 Gulfton                                               When was the debt incurred?
          Houston, TX 77081
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Precautionary listing. Based upon a recent
              Yes                                                       Other. Specify   credit report review.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 32 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.2
 0        Ginny's                                                    Last 4 digits of account number       7880                                             Unknown
          Nonpriority Creditor's Name
          1112 7th Avenue                                            When was the debt incurred?           Ongoing.
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.


 4.2
 1        Granite State Mgmt.                                        Last 4 digits of account number       2378                                             $5,500.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           6-13-2016.
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.2
 2        Granite State Mgmt.                                        Last 4 digits of account number       2378                                             $5,493.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           6-13-2016.
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 33 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.2
 3        Granite State Mgmt.                                        Last 4 digits of account number       3018                                             $5,500.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-8-2016
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.2
 4        Granite State Mgmt.                                        Last 4 digits of account number       3018                                             $7,442.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-8-2016
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.2
 5        Granite State Mgmt.                                        Last 4 digits of account number       4972                                               $875.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-7-2017
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 34 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.2
 6        Granite State Mgmt.                                        Last 4 digits of account number       4972                                               $500.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-7-2017.
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.2
 7        Granite State Mgmt.                                        Last 4 digits of account number       4972                                               $261.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-7-2017.
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.2
 8        Granite State Mgmt.                                        Last 4 digits of account number       4972                                               $146.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-7-2017.
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 35 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.2
 9        Granite State Mgmt.                                        Last 4 digits of account number       6155                                             $4,125.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           6-14-2018
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.3
 0        Granite State Mgmt.                                        Last 4 digits of account number       6155                                             $4,125.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           6-14-2018
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.3
 1        Granite State Mgmt.                                        Last 4 digits of account number       6155                                             $3,031.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           6-14-2018
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 36 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.3
 2        Granite State Mgmt.                                        Last 4 digits of account number       7328                                             $1,375.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-17-2018
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.3
 3        Granite State Mgmt.                                        Last 4 digits of account number       7328                                             $1,753.00
          Nonpriority Creditor's Name
          POB 3420                                                   When was the debt incurred?           9-17-2018
          Concord, NH 03302
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.
 4.3
 4        Mat Su Regional Medical Center                             Last 4 digits of account number       4949                                             $1,894.22
          Nonpriority Creditor's Name
          POB 1687                                                   When was the debt incurred?           7-10-18
          Palmer, AK 99645
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical care.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 37 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.3
 5        MEA                                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          POB 2929                                                   When was the debt incurred?
          Palmer, AK 99645
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Ongoing electric billing.


 4.3
 6        Merchantile Adjustment Bureau                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          165 Lawrence Bell Dr, Suite 100                            When was the debt incurred?
          Buffalo, NY 14221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Precautionary listing. Based upon a recent
              Yes                                                       Other. Specify   credit report review.


 4.3
 7        Midland Credit Management                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2365 Northside Drive, Suite 300                            When was the debt incurred?
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Precautionary listing. Based upon a recent
              Yes                                                       Other. Specify   credit report review.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 38 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.3
 8        National College Trust.                                    Last 4 digits of account number       4PA0                                             $9,126.00
          Nonpriority Creditor's Name
          POB 61047                                                  When was the debt incurred?           11-17-2006
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan. Listed as a joint account
                                                                                         charged off at $9,111 and transferred to
                                                                                         another lender as of August of 2018.
 4.3
 9        National Enterprise Systems                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          29125 Solon Road                                           When was the debt incurred?
          Solon, OH 44139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Precautionary listing. Based upon a recent
              Yes                                                       Other. Specify   credit report review.


 4.4
 0        Prosper Marketplace                                        Last 4 digits of account number       4735                                           $11,358.00
          Nonpriority Creditor's Name
          221 Main Street, Suite 300                                 When was the debt incurred?           Opened 10-22-2015.
          San Francisco, CA 94105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment account.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 39 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.4
 1        Prosper Marketplace                                        Last 4 digits of account number       2507                                             $3,177.00
          Nonpriority Creditor's Name
          221 Main Street, Suite 300                                 When was the debt incurred?           Opened 12-22-2014.
          San Francisco, CA 94105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment account. Sold to Velocity.


 4.4
 2        Rice Diagnostics                                           Last 4 digits of account number                                                          $474.05
          Nonpriority Creditor's Name
          POB 873895                                                 When was the debt incurred?           11-27-2018
          Wasilla, AK 99687
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical care.


 4.4
 3        Synchrony Bank Paypal                                      Last 4 digits of account number       5035                                             $8,759.00
          Nonpriority Creditor's Name
          POB 965005                                                 When was the debt incurred?           Opened 5-9-2016.
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 40 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.4
 4        Synchrony Bank/Amazon                                      Last 4 digits of account number       1429                                             $3,857.00
          Nonpriority Creditor's Name
          POB 965015                                                 When was the debt incurred?           Opened 9-29-2011.
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card.


 4.4
 5        Synchrony Bank/Car Care                                    Last 4 digits of account number       5741                                             $1,831.00
          Nonpriority Creditor's Name
          POB 965001                                                 When was the debt incurred?           7-22-2013.
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.


 4.4
 6        Synchrony Bank/Care Credit                                 Last 4 digits of account number       3712                                             $5,712.00
          Nonpriority Creditor's Name
          POB 965036                                                 When was the debt incurred?           Opened 3-29-2009.
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 41 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.4
 7        The Alaska Club                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          5201 East Tudor Road                                       When was the debt incurred?           February of 2018.
          Anchorage, AK 99507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 8        The Exchange Military Star                                 Last 4 digits of account number       1411                                             $5,551.00
          Nonpriority Creditor's Name
          POB 740890                                                 When was the debt incurred?           Opened 12-3-1991.
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 9        Transworld Systems                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          500 Virginia Drive, Suite 514                              When was the debt incurred?
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Precautionary listing. Based upon a recent
              Yes                                                       Other. Specify   credit report review.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 42 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.5
 0        U.S. Department of Education                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          POB 790321                                                 When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational loan. See also US Department
                                                                                         of Education.
 4.5
 1        University of Phoenix                                      Last 4 digits of account number       7706                                             $1,500.00
          Nonpriority Creditor's Name
          4025 S. Riverpoint Pkwy                                    When was the debt incurred?
          Phoenix, AZ 85040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Educational expense.


 4.5
 2        US Department of Education/GL                              Last 4 digits of account number       2979                                           $17,818.00
          Nonpriority Creditor's Name
          POB 7859                                                   When was the debt incurred?           Opened 9-19-2011.
          Madison, WI 53704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student loan.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                       Desc Main
                                                                  Document     Page 43 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.5
 3        USAA Savings Bank                                          Last 4 digits of account number       5877                                             $3,765.00
          Nonpriority Creditor's Name
          POB 33009                                                  When was the debt incurred?           Opened 4-13-2005.
          San Antonio, TX 78265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.


 4.5
 4        USAA Savings Bank                                          Last 4 digits of account number       9924                                             $6,430.00
          Nonpriority Creditor's Name
          POB 33009                                                  When was the debt incurred?           11-25-2012.
          San Antonio, TX 78265
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card.


 4.5
 5        Veterans Administration                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          155 Van Gordon Street                                      When was the debt incurred?
          Denver, CO 80228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Any and all claims.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                         Desc Main
                                                                  Document     Page 44 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 4.5
 6         Webbank Holding Corp.                                     Last 4 digits of account number                                                                $3,352.89
           Nonpriority Creditor's Name
           c/o The Corporation Trust Company                         When was the debt incurred?
           Corporation Trust Center
           1209 Orange Street
           Wilmington, DE 19801
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Revolving charge account.

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Alltran Financial, LP                                         Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB 722929                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77272
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ally Financial                                                Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 POB 78234                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Coradius                                             Line 4.54 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2420 Sweet Home Road, Suite 150                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14228
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control, LLC                                           Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 POB 546                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Hazelwood, MO 63042
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 FBCS, Inc                                                     Line 4.51 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 330 S. Warminster Road, Suite 353                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Hatboro, PA 19040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Financial Recovery Services                                   Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 POB 385908                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Minneapolis, MN 55438
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding, LLC                                             Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB 10497                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 20 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                         Desc Main
                                                                  Document     Page 45 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mandarich Law Group, LLP                                      Line 4.56 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 420 N. Wabash Avenue, Suite 400                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Chicago, IL 60611
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mercantile Adjustment Bureau                                  Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 POB 9055                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14231
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merchantile Adjustment Bureau                                 Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB 9055                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Buffalo, NY 14231
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midland Credit Management                                     Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2365 Northside Drive, Suite 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 San Diego, CA 92108
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MRS BPO, LLC                                                  Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1930 Olney venud                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Cherry Hill, NJ 08003
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Enterprise Systems                                   Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 29125 Solon Road                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Solon, OH 44139
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd, Suite 100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd, Suite 100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 21 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                         Desc Main
                                                                  Document     Page 46 of 75
 Debtor 1 Theodore Jay Savercool
 Debtor 2 Marianna Catherina Savercool                                                                   Case number (if known)

 120 Corporate Blvd, Suite 100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Portfolio Recovery                                            Line 4.56 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 120 Corporate Blvd, Suite 100                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Norfolk, VA 23502
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Suttell & Hammer, P.S.                                        Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB C-90006                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Bellevue, WA 98009
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems                                            Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 500 Virginia Drive, Suite 514                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Washington, PA 19034
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Valentine & Kebartas, LLC                                     Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB 325                                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Lawrence, MA 01842
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Velocity Portfolio Group                                      Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1800 Routh 34N, Suite 404A                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Belmar, NJ 07719
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Velocity Portfolio Group                                      Line 4.56 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1800 Routh 34N, Suite 404A                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Belmar, NJ 07719
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                    67,070.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  109,979.50

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  177,049.50




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 22 of 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                       Case 19-00053               Doc 1           Filed 02/18/19 Entered 02/18/19 18:38:27                         Desc Main
                                                                    Document     Page 47 of 75
 Fill in this information to identify your case:

 Debtor 1                  Theodore Jay Savercool
                           First Name                         Middle Name            Last Name

 Debtor 2                  Marianna Catherina Savercool
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       The Alaska Club                                                            Exercise club membership.
               5201 East Tudor Road
               Anchorage, AK 99507




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-00053                 Doc 1           Filed 02/18/19 Entered 02/18/19 18:38:27              Desc Main
                                                                      Document     Page 48 of 75
 Fill in this information to identify your case:

 Debtor 1                   Theodore Jay Savercool
                            First Name                           Middle Name       Last Name

 Debtor 2                   Marianna Catherina Savercool
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Caleb Savercool                                                                      Schedule D, line   2.2
                POB 873713                                                                           Schedule E/F, line
                Wasilla, AK 99687
                                                                                                     Schedule G
                Related to son's Ford F 350 Super Duty XLT turbo diesel, 6.7 liter
                                                                                                   Alaska USA FCU
                diesel pickup.




Official Form 106H                                                             Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                      Case 19-00053         Doc 1         Filed 02/18/19 Entered 02/18/19 18:38:27                             Desc Main
                                                           Document     Page 49 of 75


Fill in this information to identify your case:

Debtor 1                      Theodore Jay Savercool

Debtor 2                      Marianna Catherina Savercool
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF ALASKA

Case number                                                                                              Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Retired                                    Day care provider
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  Great Places LTD

       Occupation may include student        Employer's address
                                                                                                              300 W. Swanson
       or homemaker, if it applies.
                                                                                                              Wasilla, AK 99654

                                             How long employed there?                                                   About 9 months.

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1       For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $             0.00     $         1,736.71

3.     Estimate and list monthly overtime pay.                                              3.    +$             0.00     +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $          0.00            $   1,736.71




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
              Case 19-00053             Doc 1        Filed 02/18/19 Entered 02/18/19 18:38:27                                     Desc Main
                                                      Document     Page 50 of 75

Debtor 1    Theodore Jay Savercool
Debtor 2    Marianna Catherina Savercool                                                          Case number (if known)



                                                                                                      For Debtor 1            For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                     4.         $              0.00     $         1,736.71

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $              0.00     $            141.53
      5b.   Mandatory contributions for retirement plans                                   5b.        $              0.00     $              0.00
      5c.   Voluntary contributions for retirement plans                                   5c.        $              0.00     $              0.00
      5d.   Required repayments of retirement fund loans                                   5d.        $              0.00     $              0.00
      5e.   Insurance                                                                      5e.        $              0.00     $              0.00
      5f.   Domestic support obligations                                                   5f.        $              0.00     $              0.00
      5g.   Union dues                                                                     5g.        $              0.00     $              0.00
      5h.   Other deductions. Specify:                                                     5h.+       $              0.00 +   $              0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $            141.53
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        1,595.18
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $          0.00         $              0.00
      8b. Interest and dividends                                                           8b.        $        133.33         $            133.33
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00     $                 0.00
      8d. Unemployment compensation                                                        8d.        $              0.00     $                 0.00
      8e. Social Security                                                                  8e.        $              0.00     $                 0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                0.00   $                       0.00
      8g. Pension or retirement income                                                     8g. $             2,793.66   $                       0.00
      8h. Other monthly income. Specify: Military disability                               8h.+ $            2,270.00 + $                       0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          5,196.99         $            133.33

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              5,196.99 + $         1,728.51 = $            6,925.50
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                          12.    $          6,925.50
                                                                                                                                           Combined
                                                                                                                                           monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                          page 2
              Case 19-00053                Doc 1         Filed 02/18/19 Entered 02/18/19 18:38:27                                   Desc Main
                                                          Document     Page 51 of 75


Fill in this information to identify your case:

Debtor 1                 Theodore Jay Savercool                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                 Marianna Catherina Savercool                                                          A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ALASKA                                                       MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to        Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age              live with you?

      Do not state the                                                                                                                     No
      dependents names.                                                            Son                                14                   Yes
                                                                                                                                           No
                                                                                   Son                                20                   Yes
                                                                                                                                           No
                                                                                   Son                                22                   Yes
                                                                                                                                           No
                                                                                   Son                                24                   Yes
                                                                                                                                           No
                                                                                   Mother                             67                   Yes
                                                                                                                                           No
                                                                                   Father                             74                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                           1,425.00

      If not included in line 4:

      4a.     Real estate taxes                                                                           4a. $                               0.00
      4b.     Property, homeowner’s, or renter’s insurance                                                4b. $                               0.00
      4c.     Home maintenance, repair, and upkeep expenses                                               4c. $                             160.00
Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           Case 19-00053          Doc 1       Filed 02/18/19 Entered 02/18/19 18:38:27                      Desc Main
                                               Document     Page 52 of 75

Debtor 1    Theodore Jay Savercool
Debtor 2    Marianna Catherina Savercool                                           Case number (if known)

     4d. Homeowner’s association or condominium dues                                    4d. $                      0.00
5.   Additional mortgage payments for your residence, such as home equity loans          5. $                      0.00




Official Form 106J                                     Schedule J: Your Expenses                                          page 2
            Case 19-00053                  Doc 1         Filed 02/18/19 Entered 02/18/19 18:38:27                                      Desc Main
                                                          Document     Page 53 of 75

Debtor 1     Theodore Jay Savercool
Debtor 2     Marianna Catherina Savercool                                                              Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 550.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 316.24
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 806.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                810.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                150.00
10.   Personal care products and services                                                    10. $                                                 210.00
11.   Medical and dental expenses                                                            11. $                                                 260.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 388.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  60.00
14.   Charitable contributions and religious donations                                       14. $                                                  35.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  100.05
      15b. Health insurance                                                                15b. $                                                  175.00
      15c. Vehicle insurance                                                               15c. $                                                  350.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  641.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Student loan payments.                                          17c. $                                                  282.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Legal and accounting.                                               21. +$                                                200.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,918.29
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,918.29
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,925.50
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,918.29

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    7.21

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 3
                       Case 19-00053              Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                         Desc Main
                                                                  Document     Page 54 of 75




 Fill in this information to identify your case:

 Debtor 1                    Theodore Jay Savercool
                             First Name                     Middle Name             Last Name

 Debtor 2                    Marianna Catherina Savercool
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Theodore Jay Savercool                                                X   /s/ Marianna Catherina Savercool
              Theodore Jay Savercool                                                    Marianna Catherina Savercool
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       February 18, 2019                                              Date    February 18, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 19-00053              Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                  Desc Main
                                                                  Document     Page 55 of 75


 Fill in this information to identify your case:

 Debtor 1                  Theodore Jay Savercool
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Marianna Catherina Savercool
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                               $0.00          Wages, commissions,                 $4,124.03
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                  Desc Main
                                                                  Document     Page 56 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                                Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                             Wages, commissions,                               $0.00          Wages, commissions,            $15,540.57
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                               $0.00          Wages, commissions,            $11,616.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Military retirement                                       $10,127.32
 the date you filed for bankruptcy:   and disability.

 For last calendar year:                           Military retirement                          $61,924.00         Alaska PFD                           $1,600.00
 (January 1 to December 31, 2018 )                 and disability and
                                                   PFD. Taxable
                                                   retirement W-2 sates
                                                   $31,622.81

 For the calendar year before that:                Military retirement                          $61,424.00         Alaska PFD                           $1,100.00
 (January 1 to December 31, 2017 )                 and disability and
                                                   PFD. Military travel
                                                   entitlement wa
                                                   $8,313.88. W-2 for
                                                   retirement shows
                                                   $30,984.41 as taxable.

 For the calendar year:                            Alaska PFD, military                         $61,346.00         Alaska PFD                           $1,022.00
 (January 1 to December 31, 2016 )                 retirement and
                                                   disability.


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                   not include payments to an attorney for this bankruptcy case.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                Desc Main
                                                                  Document     Page 57 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                                Case number (if known)


                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Discover Bank v. Marianna C.                              Collection action          Palmer District Court                       Pending
       Savercool.                                                with judgment.             515 East Dahlia                             On appeal
       3-PA-18-01135 CI                                                                     Palmer, AK 99645
                                                                                                                                        Concluded

                                                                                                                                     Judgment issued
                                                                                                                                     9-11-2018.


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                   Desc Main
                                                                  Document     Page 58 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                                Case number (if known)


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was              Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                  Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                       Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Jeff Carney                                                   Attorney fees in this case are $3,000,                   Debtors only                $500.00
       100 West Lakeview Avenue                                      inclusive of the filing fee. Debtors                     payment on
       Wasilla, AK 99654                                             grant/have granted a vehicle title lien in               fees
                                                                     their 2012 Ford Mustang to secure the                    prepetition
                                                                     balance of fees in the amount of                         was on
                                                                     $2,500.                                                  October 12,
                                                                                                                              2018.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                Desc Main
                                                                  Document     Page 59 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                                Case number (if known)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Caleb Savercool                                               A 1993 Eagle Talon with                                                    Approximately
       Kileen, TX                                                    about 160,000 miles on it                                                  May of 2018.
                                                                     was transferred to debtors
       20 year old son.                                              son. The current kbb.com,
                                                                     private party value in
                                                                     operational condition ranges
                                                                     from $619 to $1,412.
                                                                     Debtors son had repair work
                                                                     done on it in a shop in
                                                                     Soldotna, but it only made it
                                                                     back to Girdwood where it
                                                                     seized. It has not been
                                                                     repaired.

       Jeff Carney                                                   2012 Ford Mustang.                         In order to secure              January of
       100 West Lakeview Avenue                                                                                 payment of the                  2019.
       Wasilla, AK 99654                                                                                        remaining fees in the
                                                                                                                amount of $2,500 a
       Attorney for debtor.                                                                                     vehicle title lien was
                                                                                                                granted in the 2012 Ford
                                                                                                                Mustang.


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                                 Desc Main
                                                                  Document     Page 60 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                                     Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Salvatore Caruso                                              Stored on the property as                  All of his household goods,           $30,000.00
       POB 873713                                                    he lives here.                             his vehicle and personal
       Wasilla, AK 99687                                                                                        effects.


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 19-00053                       Doc 1       Filed 02/18/19 Entered 02/18/19 18:38:27                              Desc Main
                                                                  Document     Page 61 of 75
 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                                Case number (if known)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                    Status of the
        Case Number                                                  Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Theodore Jay Savercool                                              /s/ Marianna Catherina Savercool
 Theodore Jay Savercool                                                  Marianna Catherina Savercool
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      February 18, 2019                                             Date       February 18, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 19-00053              Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27               Desc Main
                                                                  Document     Page 62 of 75

 Fill in this information to identify your case:

 Debtor 1                   Theodore Jay Savercool
                            First Name                      Middle Name              Last Name

 Debtor 2                   Marianna Catherina Savercool
 (Spouse if, filing)        First Name                      Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ALASKA

 Case number
 (if known)                                                                                                               Check if this is an
                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's          Alaska USA FCU Mortgage                             Surrender the property.                      No
    name:               Company                                             Retain the property and redeem it.
                                                                                                                         Yes
                                                                            Retain the property and enter into a
    Description of 3820 North Fireweed Fields                               Reaffirmation Agreement.
    property       Drive Wasilla, AK 99654                                  Retain the property and [explain]:
    securing debt: Matanuska Susitna County
                   4 BR, 2.5 BA home on 1.18
                   acres at Lot 1, Block 4,
                   Fireweed Fields #1, Palmer
                   Recording District, State of                            Continue making payments without
                   Alaska. Tax ID: 5766B04L001.                           reaffirmation.



    Creditor's          Alaska USA FCU                                      Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of         Son's Ford F350 Super Duty                       Reaffirmation Agreement.
    property               XLT, turbo diesel, 6.7.                          Retain the property and [explain]:
    securing debt:



    Creditor's          Jeff Carney

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                           Desc Main
                                                                  Document     Page 63 of 75

 Debtor 1      Theodore Jay Savercool
 Debtor 2      Marianna Catherina Savercool                                                           Case number (if known)


                                                                            Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 2012 Ford Mustang 62000 miles                           Reaffirmation Agreement.
     property       Value stated from kbb.com.                              Retain the property and [explain]:
     securing debt: Kbb.com private party value
                    ranges for this vehicle is $8677                      Continue payments without
                    to $10,926.                                          reaffirmation.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               The Alaska Club                                                                                     No

                                                                                                                                  Yes

 Description of leased        Exercise club membership.
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Theodore Jay Savercool                                                   X /s/ Marianna Catherina Savercool
       Theodore Jay Savercool                                                           Marianna Catherina Savercool
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        February 18, 2019                                                Date     February 18, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                  Desc Main
                                                                  Document     Page 64 of 75
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                    Desc Main
                                                                  Document     Page 65 of 75


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                    Desc Main
                                                                  Document     Page 66 of 75
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                 Desc Main
                                                                  Document     Page 67 of 75
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27                       Desc Main
                                                                  Document     Page 68 of 75
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                        District of Alaska
             Theodore Jay Savercool
 In re       Marianna Catherina Savercool                                                                     Case No.
                                                                               Debtor(s)                      Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,665.00
             Prior to the filing of this statement I have received                                        $                      165.00
             Balance Due                                                                                  $                     2,500.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                        CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 18, 2019                                                         /s/ Steven Jeffrey Carney
     Date                                                                      Steven Jeffrey Carney
                                                                               Signature of Attorney
                                                                               Carney Law Firm
                                                                               100 West Lakeview Avenue
                                                                               Wasilla, AK 99654
                                                                               (907) 841-5645 Fax: (907) 373-5333
                                                                               bankrupt@mtaonline.net
                                                                               Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-00053                    Doc 1          Filed 02/18/19 Entered 02/18/19 18:38:27               Desc Main
                                                                  Document     Page 69 of 75




                                                               United States Bankruptcy Court
                                                                        District of Alaska
            Theodore Jay Savercool
 In re      Marianna Catherina Savercool                                                                 Case No.
                                                                                 Debtor(s)               Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: February 18, 2019                                              /s/ Theodore Jay Savercool
                                                                      Theodore Jay Savercool
                                                                      Signature of Debtor

 Date: February 18, 2019                                              /s/ Marianna Catherina Savercool
                                                                      Marianna Catherina Savercool
                                                                      Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
     Case 19-00053   Doc 1   Filed 02/18/19 Entered 02/18/19 18:38:27   Desc Main
                              Document     Page 70 of 75

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    A T & T Mobility
    POB 6416
    Carol Stream, IL 60197


    Alaska USA FCU Mortgage Company
    POB 77404
    Trenton, NJ 08618


    Alaska USA FCU
    POB 196200
    Anchorage, AK 99519


    Alaska Waste Wasilla
    2400 Polar Bear Drive
    Wasilla, AK 99654


    Alltran Financial, LP
    POB 722929
    Houston, TX 77272


    Ally Financial
    POB 380901
    Minneapolis, MN 55438


    Ally Financial
    POB 78234
    Phoenix, AZ 85062


    American Coradius
    2420 Sweet Home Road, Suite 150
    Buffalo, NY 14228


    Army/Air Force Exchange
    POB 650410
    Dallas, TX 75265


    Atlantic Credit Finance
    2727 Franklin Road
    Roanoke, VA 24014


    Bank of America
    POB 982238
    El Paso, TX 79998
 Case 19-00053   Doc 1   Filed 02/18/19 Entered 02/18/19 18:38:27   Desc Main
                          Document     Page 71 of 75


Barclays Bank Delaware
POB 8803
Wilmington, DE 19899


Brent Taylor, MD
2490 S. Woodworth Loop, Suite 400
Palmer, AK 99645


Caleb Savercool
POB 873713
Wasilla, AK 99687


Capital One Bank
POB 85015
Richmond, VA 23285


Citibank
POB 6497
Sioux Falls, SD 57117


Citicards, CBNA
POB 6241
Sioux Falls, SD 57117


Credit Control, LLC
POB 546
Hazelwood, MO 63042


Credit One Bank
POB 98875
Las Vegas, NV 89193


Dell Financial Services
POB 81585
Austin, TX 78708


Denali Refuse
7362 West Parks Highway, #602
Wasilla, AK 99623


Discover
POB 51908
Los Angeles, CA 90051
 Case 19-00053   Doc 1   Filed 02/18/19 Entered 02/18/19 18:38:27   Desc Main
                          Document     Page 72 of 75


Discover Bank
POB 15316
Wilmington, DE 19850


Enstar Payment Processing
POB 34760
Seattle, WA 98124


FBCS, Inc
330 S. Warminster Road, Suite 353
Hatboro, PA 19040


Financial Recovery Services
POB 385908
Minneapolis, MN 55438


GC Services
6330 Gulfton
Houston, TX 77081


Ginny's
1112 7th Avenue
Monroe, WI 53566


Granite State Mgmt.
POB 3420
Concord, NH 03302


Jeff Carney
100 West Lakeview Avenue
Wasilla, AK 99654


LVNV Funding, LLC
POB 10497
Greenville, SC 29603


Mandarich Law Group, LLP
420 N. Wabash Avenue, Suite 400
Chicago, IL 60611


Mat Su Regional Medical Center
POB 1687
Palmer, AK 99645
 Case 19-00053   Doc 1   Filed 02/18/19 Entered 02/18/19 18:38:27   Desc Main
                          Document     Page 73 of 75


MEA
POB 2929
Palmer, AK 99645


Mercantile Adjustment Bureau
POB 9055
Buffalo, NY 14231


Merchantile Adjustment Bureau
165 Lawrence Bell Dr, Suite 100
Buffalo, NY 14221


Merchantile Adjustment Bureau
POB 9055
Buffalo, NY 14231


Midland Credit Management
2365 Northside Drive, Suite 300
San Diego, CA 92108


MRS BPO, LLC
1930 Olney venud
Cherry Hill, NJ 08003


National College Trust.
POB 61047
Harrisburg, PA 17106


National Enterprise Systems
29125 Solon Road
Solon, OH 44139


Portfolio Recovery
120 Corporate Blvd, Suite 100
Norfolk, VA 23502


Prosper Marketplace
221 Main Street, Suite 300
San Francisco, CA 94105


Rice Diagnostics
POB 873895
Wasilla, AK 99687
 Case 19-00053   Doc 1   Filed 02/18/19 Entered 02/18/19 18:38:27   Desc Main
                          Document     Page 74 of 75


Suttell & Hammer, P.S.
POB C-90006
Bellevue, WA 98009


Synchrony Bank Paypal
POB 965005
Orlando, FL 32896


Synchrony Bank/Amazon
POB 965015
Orlando, FL 32896


Synchrony Bank/Car Care
POB 965001
Orlando, FL 32896


Synchrony Bank/Care Credit
POB 965036
Orlando, FL 32896


The Alaska Club
5201 East Tudor Road
Anchorage, AK 99507


The Exchange Military Star
POB 740890
Cincinnati, OH 45274


Transworld Systems
500 Virginia Drive, Suite 514
Fort Washington, PA 19034


U.S. Department of Education
POB 790321
Saint Louis, MO 63179


University of Phoenix
4025 S. Riverpoint Pkwy
Phoenix, AZ 85040


US Department of Education/GL
POB 7859
Madison, WI 53704
 Case 19-00053   Doc 1   Filed 02/18/19 Entered 02/18/19 18:38:27   Desc Main
                          Document     Page 75 of 75


USAA Savings Bank
POB 33009
San Antonio, TX 78265


Valentine & Kebartas, LLC
POB 325
Lawrence, MA 01842


Velocity Portfolio Group
1800 Routh 34N, Suite 404A
Belmar, NJ 07719


Veterans Administration
155 Van Gordon Street
Denver, CO 80228


Webbank Holding Corp.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
